                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
JOANNA LEIGH and VIVIAN             )
UNTERWEGER,                         )
                                    )
            Movants,                )
                                    )
               v.                   )
                                    )                          CASE NO. 20-CV-10091
SOCIAL SECURITY ADMINISTRATION )
OFFICE OF THE INSPECTOR GENERAL,)
                                    )
            Respondent.             )
                                    )
____________________________________)

     MOVANTS JOANNA LEIGH AND VIVIAN UNTERWEGER’S MEMORANDUM OF
               LAW IN SUPPORT OF THEIR MOTION TO QUASH

        Now come Movants Joanna Leigh and Vivian Unterweger, by and through undersigned

counsel, and respectfully submit this Memorandum of Law in Support of their Motion to Quash two

subpoenas duces tecum served by Respondent Social Security Administration Office of the Inspector

General (“OIG”) on Bank of America seeking production of documents relating to the Movants’

accounts. As grounds and reasons therefor, Movants state that the subpoenas, which seek production

of any and all records relating to the two accounts over a period spanning more than eight years, are

seriously overbroad and that many of the requested documents are, therefore, not relevant to any

legitimate inquiry by the OIG.

I.      Background

        In 2013, Movant Joanna Leigh was disabled and applied for Supplemental Security Income
                                               1
(“SSI”) disability benefits from the Social Security Administration (“SSA”). She received her first

payment on or around October 1, 2013, and has continued to receive monthly payments in the

amount of approximately $500 through the present day. On or around October 16, 2019, Ms. Leigh

received notice from the SSA of the agency’s belief that it had overpaid her by a total of $1,014 in

two specific months (September 2018 and January 2019) during which Ms. Leigh’s bank account

balance exceeded SSA’s $2,000 threshold. In each of those months, Ms. Leigh’s balance was

approximately $2,500. As Ms. Leigh explained in response to this notice, the issue arose because she

has difficulty remembering to pay bills in a timely fashion as a result her disability.

        Now, presumably because of the foregoing issue, arising in two specific months in a five-

month time period about one year ago, the OIG seeks access to more than eight years of financial

documentation relating to two accounts, only one of which was controlled by Ms. Leigh.

Specifically, the subpoenas seek all records from Bank of America relating to accounts ending in

numbers 1343 and 0972, between July 1, 2011 and the present, including not limited to:

        •         photocopies of signature cards
        •         monthly account statements
        •         all correspondence
        •         all automated teller machine transactions
        •         the front and back of all deposit items
        •         the front and back of all withdrawal items, including cancelled
                  checks
        •         teller checks
        •         money orders
        •         cash withdrawals
        •         cash advances or other loans
        •         any other account records, documents, and/or pertinent account
                  information not previously mentioned.

            Because the documents sought far exceed the bounds of relevance, this Court should grant

                                                    2
the Movants’ Motion to Quash.

II.     Jurisdiction and Legal Standard

        This Court has jurisdiction to quash a subpoena issued pursuant to 5 U.S.C. App. 3 § 6(a)(4)

and 12 U.S.C. § 3410. See Greene v. Philadelphia Hous. Auth., 484 F. App’x 681, 684 & n.3 (3d

Cir. 2012). In order to successfully oppose such a motion to quash, the agency must show that “the

investigation will be conducted pursuant to a legitimate purpose, that the inquiry is relevant, that the

information demanded is not already within the agency’s possession, and that the administrative

steps required by the statute have been followed.” Univ. of Med. & Dentistry of N.J. v. Corrigan,

347 F.3d 57, 64 (3d Cir. 2003) (citation omitted).

III.    Account Ending in 1343

        The first subpoena to Bank of America seeks all records relating to the account ending in

1343 from July 1, 2011 through the present. The OIG subpoena inaccurately suggests that this

account is “[h]eld jointly by” the Movants. In fact, the account belongs to Ms. Leigh, and Ms.

Unterweger has no involvement whatsoever in it. Moreover, some or all of the information relating

to this account is already in the possession of the SSA, which has been continuously monitored to

ensure compliance. Furthermore, relevant financial information has been fully disclosed as part of

the application process and the ongoing redeterminations and reviews by the SSA relating to benefit

eligibility. Indeed, the SSA has sent a notice of overpayment as a result of the account exceeding

$2000 in assets for the months of September of 2018 and January of 2019. Ms. Leigh has requested

a waiver in connection with such overpayments based on her inability to timely pay her financial

obligations.

                                                     3
        Now, the SSA seeks records (some or all of which it may already possess) for an eight-plus-

year time period relating to this account. This request is seriously overbroad and is an unwarranted

invasion of Mr. Leigh’s privacy interest. As laid out above, the subpoena appears to stem from

overpayments made to Ms. Leigh in two specific months occurring in a single five-month period.

There is simply nothing about these events, and no further information provided in the OIG

subpoena, justifying the agency’s blanket access to almost a decade’s worth of financial

documentation. See 12 U.S.C. § 3410 (there must be “a demonstrable reason to believe that the

law enforcement inquiry is legitimate and a reasonable belief that the records sought are relevant

to that inquiry…”). Indeed, the statute of limitations for administratively collecting overpayments

and reopening determinations for good cause, i.e., based on the discovery of new evidence, is

generally two years. 20 C.F.R. § 416.1488-416.1489. The SSA has not proffered a reason for its

investigation, but to the extent the agency seeks financial records in order to create new evidence to

aid its collections efforts of potential further overpayments, the present subpoena is unnecessarily

overbroad. Moreover, the beginning date for the requests (July 1, 2011) predates the beginning of

Ms. Leigh’s receipt of SSI benefits by over two years. To the extent that some more targeted

subpoena might be warranted, perhaps one focusing on the five-month period during which the

overpayments occurred or another time period within the SSA’s self-prescribed statute of limitations,

the agency would still have to show that it does not already have access to the information requested.

Indeed, the fact that the SSA discovered the overpayments in the first instance is indicative of at least

some level of access.



                                                    4
IV.       Account Ending in 0972

          The second subpoena to Bank of America seeks all records relating to the account ending in

0972 from July 1, 2011 through the present. This account was opened by Ms. Unterweger, Ms.

Leigh’s mother, following her daughter’s disability and has been dormant for years. Ms. Unterweger

put her daughter on the account in order to provide her with access to funds in the event of Ms.

Unterweger’s unavailability. The account, however, never belonged to Ms. Leigh and she was never

permitted limitless access to the funds. See Rosenfeld v. Sec’y of Health & Human Servs., 563 F.

Supp. 1192, 1196 (E.D.N.Y. 1983) (“To the extent that the cotenant has need of funds in the

account reasonably deemed to be his and did not intend those funds as a gift to the SSI claimant,

the Secretary may not attribute the funds to the claimant.”). Indeed, only Ms. Unterweger had

access to a debit card and checks associated with the account. Furthermore, upon information and

belief, the SSA already possesses records for this account and has monitored its content. In a

redetermination notice sent by the SSA, a second Bank of America account was listed by the SSA

under Ms. Leigh’s profile, which was valued at $0 and was purportedly active since April of 2015.

Upon information and belief, this is the same account that the SSA intends to subpoena. While there

may be a legitimate basis to obtain some records relating to this account, there is simply no reason

for the SSA to invade Ms. Unterweger’s private, financial documents for an eight-plus-year period,

especially considering she is not a beneficiary of any income-based SSI benefits. Accordingly, the

subpoena should respectfully be quashed or its scope limited to a more particularized, relevant time

period.



                                                   5
V.     Conclusion

       For all of the foregoing reasons, Movants respectfully request that the Court grant their

Motion to Quash.


                                                       Respectfully Submitted,

                                                       JOANNA LEIGH AND VIVIAN
                                                       UNTERWEGER,

                                                       By Their Attorneys,
                                                       /s/ Michael Pabian
                                                       Michael Pabian, Esq.
                                                       Mass. Bar No. 684589
                                                       Michael Pabian Law Office, LLC
                                                       pabianlaw38@gmail.com
                                                       20 Park Plaza, Suite 1000
                                                       Boston, MA 02116
                                                       (617) 227-3700

                                                       /s/ Maksim Nemtsev
                                                       Maksim Nemtsev, Esq.
                                                       Mass. Bar No. 690826
                                                       Maksim Nemtsev, P.C.
                                                       menemtsev@gmail.com
                                                       20 Park Plaza, Suite 1000
                                                       Boston, MA 02116
                                                       (617) 227-3700


Dated: January 16, 2020

                                 CERTIFICATE OF SERVICE

        I, Michael Pabian, hereby certify that on this date, January 16, 2020, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants and has been hand-delivered to Special Agent Brian Durand.



                                                  6
